Citation Nr: 1117606	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service July 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2009, the Board determined new and material evidence was received to reopen the claim of service connection for a right ankle disability.  After reopening the claim, the Board remanded the matter for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Board remanded the Veteran's claim for a VA examination to determine whether the right ankle disability was etiologically related to service.  In March 2010, the Veteran underwent a VA examination where he was diagnosed with degenerative joint disease right ankle and tenosynovitis right posterior tibialis tendon and peroneus longus tendon.  Upon physical examination and review of the evidence of record, the VA examiner opined the "[c]urrent ankle condition is less likely than not caused by, related to or aggravated by acute ankle sprain [forty seven] years prior."  The VA examiner stated that while there were two entries for right ankle sprains there was no chronicity of symptoms within the service medical records or civilian medical records for over forty years.  See VA examination, dated March 2010.

As stated in the previous November 2009 Remand, the Veteran testified in August 2008 that upon separation from service in 1967 his ankle was still causing swelling and pain.  The Veteran did not seek treatment for his right ankle because his right knee required medical attention.  After the Veteran's right knee underwent replacement surgery, his right ankle started developing increased pain.  The Veteran stated he was told by his right ankle pain was associated to his knee.  The Veteran stated again in a March 2011 statement that he was told the swelling and pain in his right ankle was related to the problems he was experiencing in his knee. The Veteran contends it is related that the only instance he injured his ankle was during active duty and the current disability is related to this injury. 

The Board notes that the Veteran is currently service connected for degenerative joint disease, right knee, post operative, at 30 percent evaluation. 

When determining service connection, all potential theories of entitlement, so both direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).

The RO provided the Veteran with a VA examination in March 2010 regarding the nature and etiology of his right ankle disability, the examination report only addresses whether his currently diagnosed right ankle disability are at least as likely as not attributable to the injuries sustained during service [the Board notes that the examiner was not instructed to provide such an opinion in the prior remand of November 2009].  The examination report does not address whether his right ankle disability is due to his service connected degenerative joint disease of the right knee.  Therefore, the Board must again remand the Veteran's claim for an opinion to address this asserted secondary relationship. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who conducted the March 2010 examination and provided the opinion regarding the Veteran's right ankle disability (if available).  That examiner is requested to review the examination report and render an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed right ankle disability was caused by or aggravated by his service connected degenerative joint disease, right knee, post operative.  The degree of right ankle disability that would not be present but for the service connected right knee condition should be identified. 

If, and only if, this VA examiner is unavailable, should the Veteran's claims file be forwarded to another VA examiner with appropriate medical expertise to determine if the Veteran's right ankle disability is due to his service connected degenerative joint disease of the right knee.  A clinical examination should be conducted only if deemed necessary by the VA examiner.

A complete rationale should be provided for any opinion offered.  The Veteran's claims files must be made available to the examiner, and the examination report should indicate if the examiner reviewed the records.

2. Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

